FILED
                             NOT FOR PUBLICATION                             JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BIN LIN, a.k.a. Zhende Chen,                     No. 08-70303

               Petitioner,                       Agency No. A096-401-401

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Bin Lin, native and citizen of China, petitions pro se for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence factual findings. INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny the petition for review.

         Even if Lin is credible, substantial evidence supports the agency’s finding

that Lin did not establish the incident in which he was detained for one day and

beaten rose to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-

21 (9th Cir. 2006). Furthermore, the record does not compel the conclusion that

Lin established a well-founded fear of future persecution on account of his religion

or political opinion. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(record evidence did not show petitioner had objectively reasonable basis for future

fear).

         Because Lin failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Finally, the record does not compel the conclusion it is more likely than not

that Lin will be tortured if he returns to China. See Wakkary v. Holder, 558 F.3d

1049, 1067-68 (9th Cir. 2009).

         PETITION FOR REVIEW DENIED.




                                            2                                    08-70303